John J. Walsh, J.
Defendant moves to obtain a copy of the transcript of testimony taken at his trial in 1957 free of charge.,
Defendant bases his motion on a claim of poverty, citing Griffin v. Illinois (351 U. S. 12) and People v. Jackson (2 Misc 2d 521).
This court has already passed on a similar motion made on the same grounds in People v. Roberts (20 Misc 2d 769).
Where, as here, defendant’s application is made long after the time to take an appeal has expired, there is no authority in this court to grant such a motion, at public expense. (People v. Brown, 3 A D 2d 696.)
Defendant is limited, now, to any remedy he may have under a writ of error coram nobis.
In this connection, this court on June 26, 1959 granted a motion made by defendant to receive copies of the indictment, order of transfer, commitment and Clerk’s minutes free of charge. This is sufficient information to prepare' any application for a writ of error coram nobis.
Motion is denied.